Case 4:20-cv-00348-ALM Document4 Filed 04/23/20 Page 1of18 PagelID#: 44

Filed: 3/23/2020 1:48 PM
: Lynne Finley

District Clerk

Collin County, Texas

By Alicia Hamblin Deputy

Envelope ID: 41857538

CAUSE NO. 429-01732-2020

 

RICHARD HOGLE § IN THE DISTRICT COURT
8
Plaintiff §
§
v. § COLLIN COUNTY, TEXAS
§
§
SAFECO INSURANCE COMPANY OF §
INDIANA $e JUDICIAL DISTRICT
§

Defendant

 

PLAINTIFF RICHARD HOGLE’S ORIGINAL PETITION

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Ricnarc Hogle, (hereinafter referred to as “Plaintiff’), complaining of Safeco
Insurance Company of Indiana, (hereinafter referred to as “Defendant”) and for cause of action would

respectfully show unto this Fcnozable Court and Jury as follows:

DISCOVERY CONTROL PLAN

 

1. Plaintiff intends for discovery to be conducted under Level 3 of Texas Rule of (Civil Procedure 190.4
and affirmatively pleads tiaz this suit is not governed by the expedited-actions process of Texas Rule of

Civil Procedure 169 because Plaintiff seeks monetary relief of over $100,000.00.

PARTIES

2. Plaintiff is am individuals residing in Collin County, Texas.
3. Safeco Insurance Compazy of Indiana is a foreign insurance company cngaging in the business of

insurance in the State of Texas. Defendant may be served with process by serving its registered agent of

 

Plaintiff Richard Hogie’s Orizinal Petition Page | 1
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 2 of 18 PagelID#: 45

service, Corporation Servic? Company, located at the following address: 211 East T Street, Suite 620

Austin, Texas 78701-3218.

JURISDICTION

4, The Court has jurisdiction over this cause of action because the amount in controversy is within the
jurisdictional limits of the Court.

5. The Court has jurisdiction over Defendant Safeco Insurance Company of Indiana because Defendant is a
foreign insurance company that engages in the business of insurance in the State of Texas and Plaintiff's
causes of action arise out o° Detendant’s business activities in the State of Texas. Specifically, Safeco
Insurance Company of indiana sought out and marketed for insurance in Texas and has “purposefully
availed” itself of the privilege ox conducting activities in Texas. Kelly v. General Interior Constr., Inc.,
301 S.W.3d 653, 660-61 (Tex. 2010).

VENUE

6. Venue is proper in Collin County, Texas, because the Property is situated in Collin County, Texas. TEX.
CIV. PRAC. & REM. CODE § 15.032.

FACTS

7. Plaintiff purchased a policy irom Defendant Safeco Insurance Company of Indiana, (hereinafter referred
to as “the Policy”), which was in etfect at the time of loss.

8. The Policy was purchased to insure Plaintiff's property, (hereinafter referred to as “the Property”),
which is located at 5319 Stone Falls Lane, Dallas, Texas 75287.

9. Defendant Safeco Insurance Company of Indiana and/or its agent sold the Policy insuring the Property

to Plaintiff.

 

Plaintiff Richard Hogle’s Original fetition Page | 2

 
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 3 of 18 PagelID#: 46

10. Plaintiff is a “consumer” as defined under the Texas Deceptive Trade Practices Act (“DTPA”) because
he is an individual whe sough: or acquired by purchase or lease, goods or services, for commercial,
personal or household use.

11. On or about April 13, 2(19, Plaintiff experienced a severe weather related event which caused
substantial damage to the Fropertv and surrounding homes and businesses in the area, The Property’s
damage constitutes a covered loss under the Policy issued by Defendant Safeco Insurance Company of
Indiana.

12. Specifically, Defendant performed an unreasonable and insufficient investigation of the claim.
Defendant failed to docurnent all the damage to the property caused by the storm in question. Although
damage was covered under the policy, Defendant wrongly excluded the damage to the property,
including damage to the roa. Defendant wrongly under-scoped the damage to the property and did not
give the full allowance to restore the property to its pre-loss conditions.

13. The storm caused damage to the property’s roof, including damage to the shingles, flashings, and other
structural parts of the roof The significant damage to the property required full replacement of the
damage items. Defendant intentionally did not properly inspect and failed to give an allowance to repair
all the damage caused by the storm. Defendant wrongly denied coverage for the roof although the
damage was covered under the policy. This was intentionally done by Defendant to deny full
replacement of the roof.

14. Defendant Safeco Insurance Company of Indiana wrongfully underpaid Plaintiff's claim and refused to

issue a full and fair paymem: for the covered loss as was rightfully owed under the Policy.

 

Plaintiff Richard Hogle’s Oviginal Petition Page | 3
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 4 of 18 PagelID#: 47

15. Defendant made numercus e:rors in estimating the value of Plaintiff's claim, as exhibited by its assigned
adjuster’s method of investigation and estimation of Plaintiffs loss, all of which were designed to
intentionally minimize and underpay the loss incurred by Plaintiff. Defendant’s assigned adjuster failed
to fully quantify Plaintiff’s sovered losses, thus demonstrating that Defendant’s assigned adjuster did
not conduct a thorough investigation of Plaintiffs claim and/or intentionally adjusted Plaintiff’s claim
improperly.

16. Specifically, Defendant, incependently and through its assigned adjuster, intentionally and knowingly
conducted a substandard investigation of the Property. This is evidenced by Defendant’s assigned
adjuster’s estimate, whick failed to include all necessary items Plaintiff is entitled to under the Policy to ~
place the Property in a pz¢-loss condition.

17. Defendant’s estimate did nct aliow for adequate funds to cover the cost of repairs and therefore grossly
undervalued all of the darnages sustained to the Property. As a result of Defendant’s conduct, Plaintiff's
claim was intentionally ard knowingly underpaid.

18. Defendant’s assigned adjuster acted as an authorized agent of Defendant Safeco Insurance Company of
Indiana. Defendant’s assigned adjuster acted within the course and scope of their authority as authorized
by Defendant Safeco Insurance Company of Indiana. Plaintiff relied on Defendant and Defendant’s
assigned adjuster to properiv adjust the claim regarding the Property and to be issued payment to fix
such damage, which did not happen and has not been rectified to date.

19. Defendant Safeco Insurance Company of Indiana failed to perform its contractual duties to adequately

compensate Plaintiff under the terms of the Policy. Specifically, Defendant refused to pay the full

 

Plaintiff Richard Hogle’s Oviginal Petition Page | 4

 
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 5 of18 PagelID#: 48

proceeds owed under the Policy. Due demand was made by Plaintiff for proceeds to be in an amount
sufficient to cover the damaged Property.

20. As a result of Defendani’s wrongful acts and omissions, Plaintiff was forced to retain the professional
services of McClenny Mecseley & Associates, PLLC, who is representing Plaintiff with respect to these
causes of action.

AGENCY

21. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing
paragraphs.

22. All acts by Defendant Safeco Insurance Company of Indiana were undertaken and completed by its
officers, agents, servants, employees, and/or representatives. All such acts were either done with the full
authorization or ratification of vefendant Safeco Insurance Company of Indiana and/or were completed
in its normal and routine course and scope of employment.

23. Defendant and Defendant’: assigned adjuster’s conduct constitutes multiple violations of the Texas
Insurance Code, Unfair Settlement Practices. TEX. INS. CODE § 541.060(a). All violations under this
subsection are made actionanle wy TEX. INS. CODE § 541.151.

24, Defendant is liable for the unfair and deceptive acts of its assigned adjuster because he/she meets the
definition of a “person” as defined by the Texas Insurance Code. The term “person” is defined as “any
individual, corporation, association, partnership, reciprocal or inter insurance exchange, Lloyds plan,
fraternal benefit society, or other jegal entity engaged in the business of insurance, including an agent,

broker, adjuster or life and health insurance counselor.” TEX. INS. CODE §541.002(2) (emphasis

 

Plaintiff Richard Hogle’s Original Petition Page | 5

 

 
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 6 of 18 PagelID#: 49

added); see also Liberty Mutuai ins. Co. v. Garrison Contractors, Inc. 966 8.W.2d 482, 484 (Tex. 1998)
(holding an insurance corapeny eraployee to be a person for the purpose of bringing a cause of action
against them under the Texas Insurance Code and subjecting them to individual liability).

BREACH OF CONTRACT

25. Plaintiff hereby incorpcrates by reference all facts and circumstances set forth under the foregoing
paragraphs.

26. Defendant Safeco Insurance Company of Indiana’s conduct constitutes a breach of the insurance
contract made between Defeadant Safeco Insurance Company of Indiana and Plaintiff. According to the
Policy, which Plaintiff purchased. Defendant Safeco Insurance Company of Indiana had the absolute
duty to investigate Plainti:fs damages, and pay Plaintiff's policy benefits for the claims made due to the
extensive storm-related demages.

27. As a result of the storm-re:ated event, Plaintiff suffered extreme weather related damages. Despite
objective evidence of weather reiated damages provided by Plaintiff and his representatives, Defendant
Safeco Insurance Compary of Indiana breached its contractual obligations under the Policy by failing to
pay Plaintiff cost related benefits to properly repair the Property, as well as for related losses associated
with the subject loss event. As a result of this breach, Plaintiff has suffered additional actua] and

consequential damages.

VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT

28. Plaintiff hereby incorpcrates bv reference all facts and circumstances set forth under the foregoing

paragraphs.

 

Plaintiff Richard Hogle’s Original Petition Page | 6

 
Case 4:20-cv-00348-ALM Document4 Filed 04/23/20 Page 7 of 18 PagelD #: 50

29. Defendant and/or its assigned adjuster engaged in false, misleading, or deceptive acts or practices that
constitute violations of -he ‘Texas Deceptive Trade Practices Act (“DTPA”), which is codified in the
Texas Business and Commerce Uode (“TEX. BUS. & COM. CODE”), including but not limited to:

A. Using cr employing an act or practice in violation of the Texas Insurance Code (§
17.50(a.1C4) 1;

B. Unreascnably delaying the investigation, adjustment, settlement offer and prompt
resolution of Plaintiff's claim (TEX. INS. CODE § 541.060(a)(2)-(5));

C. Failure sc properly investigate Plaintiff's claim (§ 541.060(7)); and/or

D. Hiring end selying upon a biased adjuster, in this case Defendant’s assigned adjuster, to
obtain a favorable, results-oriented report, and to assist Defendant in severely
underpaying and/or denying Plaintiff's damage claim (TEX. BUS. & COM. CODE §
17.4631).

30. By Defendant Safeco Insurance (Company of Indiana representing that they would pay the entire amount
needed by Plaintiff to repair the camages caused by the weather related event and then not doing so,
Defendant has violated §§ 17.46 (b)(5), (7), (12).

31. Defendant Safeco Insurancc Company of Indiana has breached an express warranty that the damage
caused by the storm-rela:ec. event would be covered under Policy. This breach entitles Plaintiff to
recover under §§ 17.46 (9) (12), {20); 17.50 (a)(2).

32, Defendant Safeco Insurance Company of Indiana’s actions, as described herein, are unconscionable in

that Defendant took adventege of Plaintiff's lack of knowledge, ability, and experience to a grossly

 

Plaintiff Richard Hogle's Original Petition Page | 7

 
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 8 of 18 PagelID #: 51

unfair degree. Therefore, C'efendant’s unconscionable conduct gives Plaintiff the right to relief under §
17.50{a)(3).

33. Defendant Safeco Insurar.ce Company of Indiana’s conduct, acts, omissions, and failures, as described
in this Original Petition, zre unyair practices in the business of insurance and are in violation of § 17.50
(ay(4).

34. Plaintiff is a consumer, us defined under the DTPA, and relied upon these false, misleading, and/or
deceptive acts and/or praczices. made by Defendant Safeco Insurance Company of Indiana, to his
detriment. As a direct aid proximate result of Defendant’s collective acts and conduct, Plaintiff has
been damaged in an amcunt in excess of the minimum jurisdictional limits of this Court, for which
Plaintiff now sues. All of the aforementioned acts, omissions, and failures of Defendant are a producing
cause of Plaintiff's damzpes which are described in this Original Petition.

35. Because Defendant’s ccliective actions and conduct were committed knowingly and intentionally, in
addition to all damages described herein, Plaintiff is entitled to recover mental anguish damages and
additional penalty damages, in an amount not to exceed three times such actual damages. § 17.50(b)(1).

36. As a result of Defendant’s unconscionable, misleading, and deceptive actions and conduct, Plaintiff has
been forced to retain the iegal services of the undersigned attorncys to protect and pursuc thesc claims
on their behalf. Accordingly, Plaintiff also seeks to recover his costs and reasonable and necessary
attorney’s fees as permitted under § 17.50(d), as well as any other such damages to which Plaintiff may

show himself to be justly entitled by law and in equity.

 

Plaintiff Richard Hogle’s Original Petition Page | 8

 
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 9 of 18 PageID #: 52

beneficiary, has a valid c.aim as 2 result of his detrimental reliance upon Defendant Safeco Insurance
Company of Indiana’s unfair or deceptive acts or practices. § 541.151(2).

40, Defendant’s aforementicnec: conduct compelled Plaintiff to initiate this lawsuit to recover amounts due
under the Policy, by offer:nz substantially less than the amount ultimately recovered. Defendant refused
to offer more than the gross:v undervalued estimates prepared by Defendant Safeco Insurance Company
of Indiana and/or Defendant’s assigned adjuster, despite knowing the actual damages were much greater
than what was offered, Defendant’s continued refusal to offer compelled Plaintiff to file suit. §
542.003(5).

41. Since a violation of the Texas Insurance Code is a direct violation of the DTPA, and because Defendant
Safeco Insurance Company of Indiana’s actions and conduct were committed knowingly and
intentionally, Plaintiff is entitled to recover, in addition to all damages described herein, mental anguish
damages and additional penalty damages, in an amount not to exceed three times the amount of actual
damages, for Defendant having xnowingly, intentionally and/or negligently committed said actions and
conduct. § 541.152.

42. As a result of Defendant Safeco Insurance Company of Indiana’s unfair and deceptive actions and
conduct, Plaintiff has besn forced to retain the legal services of the undersigned attorncys to protect and
pursue these claims on his behall! Accordingly, Plaintiff also seeks to recover his costs and reasonable
and necessary attorney’s “ees as vermitted under TEX. BUS. & COM. CODE § 17.50(d) or TEX. INS.
CODE § 541.152 and aay other such damages to which Plaintiff may show himself justly entitled by

law and in equity.

 

Plaintiff Richard Hogle’s Original Petition Page | 10
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 10 of 18 PagelID #: 53

BREACH OF THE COMMON LAW DUTY
OF GOOD FAITH & FAIR DEALING

43. Plaintiff hereby incorporates by reterence all facts and circumstances in the foregoing paragraphs.

44. From and after the time Pluintiffs claim was presented to Defendant Safeco Insurance Company of
Indiana, the liability of Defendant to pay the full claim in accordance with the terms of the Policy was
more than reasonably clear. However, Defendant has refused to pay Plaintiff in full, despite there being
no basis whatsoever or. woich a reasonable insurance company would have relied on to deny full
payment. Defendant’s concuct constitutes a breach of the common law duty of good faith and fair
dealing. See Viles v. Szcuxity National Ins. Co., 788 8.W.2d 556, 567 (Tex. 1990) (holding that an
insurer has a duty to its .nsureds to “investigate claims thoroughly and in good faith” and an insurer can
only deny a claim after a thorough investigation shows that there is a reasonable basis to deny that
claim).

45. For the breach of the commen law duty of good faith and fair dealing, Plaintiff is entitled to
compensatory damages, inciuding all forms of loss resulting from Defendant’s breach of the duty, such
additional costs, economi2 aardship, losses due to nonpayment of the amount owed to Plaintiff, and/or

exemplary damages for ernctional distress.

KNOWLEDGE

46. Each of the acts described apove, together and singularly, were done “knowingly” and “intentionally,”
as the terms are used in the Texas Insurance Code, and were a producing cause of Plaintiff's damages

described herein.

 

Plaintiff Richard Hogle’s Original Petition Page | 11
Case 4:20-cv-00348-ALM Document4 Filed 04/23/20 Page 11 of 18 PagelID#: 54

DAMAGES

47, Plaintiff will show that al: of the aforementioned acts, taken together or singularly, constitute the
producing causes of the damages sustained by Plaintiff.

48. For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which is the
amount of Plaintiff's clairn, together with attorney’s fees.

49, For noncompliance with. the Texas Insurance Code, Unfair Settlement Practices, Plaintiff is entitled to
actual damages, which iaclude tre loss of the benefit that should have been paid pursuant to the Policy,
court costs and attorney's fees. For knowing conduct of the acts complained of, Plaintiff asks for three
times Plaintiff's actual damages. TEX. INS. CODE § 541.152.

50. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is entitled to the
amount of Plaintiff's cleim. mterest on the claim at the rate of ten (10) percent per year, together with
attorney’s fees. § 542.060.

51. For breach of the common :aw duty of good faith and fair dealing, Plaintiff is entitled to compensatory
damages, including all forms of ioss resulting from the insurer’s breach of duty, such as additional costs,
economic hardship, losses due to nonpayment of the amount the insurer owed, and/or exemplary
damages for emotional distress.

52. For the prosecution and coliection of this claim, Plaintiff has been compelled to engage the services of
the law firm whose name is subscribed to this pleading. Therefore, Plaintiff is entitled to recover a sum
for the reasonable and necessary services of Plaintiffs attorneys in the preparation and trial of this

action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

 

Plaintiff Richard Hogle’s Original Petition Page | 12

 
Case 4:20-cv-00348-ALM Document4 Filed 04/23/20 Page 12 of 18 PagelID #: 55

53. Defendant’s acts have been the producing and/or proximate cause of damage to Plaintiff, and Plaintiff
seeks an amount in excess of the minimum jurisdictional limits of this Court.

54, More specifically, Plaintiff seexs monetary relief, including damages of any kind, penalties, costs,
expenses, pre-judgment interest, and attorney’s fees, (in excess of $200,000.00 but less than
$1,000,000.00/ in excess of 11,000,000.00).

ADDITIONAL DAMAGES & PENALTIES

 

55, Defendant’s conduct was committed knowingly and intentionally. Accordingly, Defendant is liable for
additional damages under the DTP.A, TEX. BUS. & COM. CODE § 17.50(b)(1), as well as all operative
provisions of the Texas Insurance Code. Plaintiff is clearly entitled to the 18% damages allowed under

TEX. INS. CODE § 542.060)

ATTORNEY’S FEES

56. In addition, Plaintiff is entitled xc all reasonable and necessary attorney’s fees pursuant to the Texas

Insurance Code, DTPA, and TEN. CIV. PRAC. & REM. CODE §§ 38.001-.005.

JURY DEMAND

57. Plaintiff demands a jury ‘rial, consisting of citizens residing in Collin County, Texas, and tenders the
appropriate fee with this Origina! Petition.

DISCOVERY

58. Texas Rule of Civil P-ccedurs 47 has been met in this petition. As such, Plaintiff requests that
Defendant respond to the Requests for Disclosure, Requests for Production and Interrogatories

contained herein:

 

Plaintiff Richard Hogle’s Original Petition Page | 13
Case 4:20-cv-00348-ALM Document4 Filed 04/23/20 Page 13 of 18 PagelID #: 56

.. REQUESTS FOR DISCLOSURE

 

1. Pursuant to the Texas Kules of Civil Procedure, Plaintiff requests that Defendant Safeco Insurance
Company of Indiana, disclose all information and/or material as required by Rule 194.2, paragraphs
(a) through (1), and to do so within 50 days of this request.

I, REQUESTS FOR PRODUCTION

1. Please produce Safoco Insurance Company of Indiana’s complcte claim files from the home,
regional and local offices, 2s well as third party adjusters/adjusting firms regarding the subject
claim, including copies of the tile jackets, “field” files and notes, and drafts of documents contained
in the file for the premises relating to or arising out of Plaintiffs underlying claim.

2. Please produce the urderwmting files referring or relating in any way to the policy at issue in this
action, including the fi:e folders in which the underwriting documents are kept and drafts of all
documents in the file.

3. Please produce a certified copy of the insurance policy pertaining to the claim made subject of this
lawsuit, including all underwriting files and insurance applications sent on behalf of Plaintiff in his
attempt to secure insurance on the Property, which is the subject of this suit.

4. Please produce the electronic diary, including the electronic and paper notes made by Safeco
Insurance Company cf Indtana’s claims personnel, contractors, and third party adjusters/adjusting
firms relating to the ?.aintifi*s claim.

5. Please produce ali ernails and other forms of communication by and between all parties in this

matter relating to the underlying event, claim or the Property, which is the subject of this suit.

 

Plaintiff Richard Hogle’s Orizinal Petition Page | 14
Case 4:20-cv-00348-ALM Document4 Filed 04/23/20 Page 14 of 18 PagelID #: 57

6. Please produce the admsting reports, estimates and appraisals prepared concerning Plaintiff's
underlying claim.

7. Please produce the fielc. notes, measurements and file maintained by the adjuster(s) and engineers
who physically inspected the Property, which is the subject of this suit.

8. Please produce the emails, instant messages and internal correspondence pertaining to Plaintiff's
underlying claim.

9, Please produce the videotapes, photographs and recordings of Plaintiff or Plaintiffs home,
regardless of whether Safeco Insurance Company of Indiana intends to offer these items into
evidence at trial.

10. Please produce all communications, correspondence, documents and emails between any and all
assigned adjusters and/or agents and the Plaintiff, not limited to physical or audio recordings of all
conversations between P'aintff and any and all assigned adjusters and/or agents.

11. Please produce all audic recordings or transcripts of conversations, calls, text, email or any other
data sent to and from Flaintiff by any and all assigned adjusters and/or agents after their letter of
representation sent by counsel.

12, Please provide copizs o7 all marketing material scnt on behalf of Safeco Insurance Company of
Indiana and/or its agents after the date of loss of the Property, which is the subject of this suit.

13. Please provide all correspondence between Safeco Insurance Company of Indiana and its assigned
adjuster, and all correspondence between Safeco Insurance Company of Indiana and its assigned

agents, after the date of oss of the Property, which is the subject of this suit.

 

Plaintiff Richard Hogle’s Original Petition Page | 15

 
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 15 of 18 PagelD #: 58

10, INTERROGATORIES

 

1. Please identify any person Safeco Insurance Company of Indiana expects to call to testify at the
time of trial.

2. Please identify the persons involved in the investigation and handling of Plaintiff's claim for
insurance benefits arising érom damage relating to the underlying event, claim or the Property,
which is the subject of this suit, and include a brief description of the ee of each person
identified, their emp.cycr, and the date(s) of such involvement.

3. IfSafeco Insurance Company of Indiana or Safeco Insurance Company of Indiana’s representatives
performed any investigative steps in addition to what is reflected in the claims file, please generally
describe those investigative steps conducted by Safeco Insurance Company of Indiana or any of
Safeco Insurance Company or Indiana’s representatives with respect to the facts surrounding the
circumstances of the sulmect loss. Identify the persons involved in each step.

4. Please identify by cate. author, and result the estimates, appraisals, engineering, mold and other
reports generated as a result of Safeco Insurance Company of Indiana’s investigation.

5. Please state the following concerning notice of claim and timing of payment:

a. The date and manner in which Safeco,Insurance Company of Indiana received notice of the
claim;
b. The date and manner in which Safeco Insurance Company of Indiana acknowledged receipt

of the claim;

 

Plaintiff Richard Hogle’s Original Pestion Page | 16

 

 

 
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 16 of 18 PagelID #: 59

C. The date and manner in which Safeco Insurance Company of Indiana commenced

investigation of the claim;

d. The date and manner in which Safeco Insurance Company of Indiana requested from the
claimant al. items. statements, and forms that Safeco Insurance Company of Indiana
reasonably believed, at the time, would be required from the claimant pursuant to the
investigation; and

e, The date and manner in which Safeco Insurance Company of Indiana notified the claimant
in writing o7 the acceptance or rejection of the claim.

6. Please identify by dztz, amount and reason, the insurance proceeds payments made by Defendant, or
on Defendant’s behal:’, to the Plaintiff.

7. Has Plaintiff's claira for insurance benefits been rejected or denied? If so, state the reasons for
rejecting/denying the claim.

8. When was the date Safeco Insurance Company of Indiana anticipated litigation?

9. Have any documen’s (:ncluding those maintained electronically) relating to the investigation or
handling of Plaintiff's :laim ‘or insurance benefits been destroyed or disposed of? If so, please
identify what, when anc why the document was destroyed, and describe Safeco Insurance Company
of Indiana’s document retention policy.

10. Docs Safeco Insurance Company of Indiana contend that the insured’s premises were damaged by
storm-related events and/or any excluded peril? If so, state the general factual basis for this

contention.

 

Plaintiff Richard Hogle’s Original Petition Page | 17
Case 4:20-cv-00348-ALM Document 4 Filed 04/23/20 Page 17 of 18 PagelID #: 60

for all costs of Court on their behal? expended, for pre-judgment and post-judgment interest as allowed by

law, and for any other and futher reiief, either at Jaw or in equity, to which Plaintiff may show himself to be

justly entitled.

RESPECTFULLY SUBMITTED,

iY Seaw Pattersow

McCCLENNY MOSELEY & ASSOCIATES,
PLLC

James M. McClenny

State Bar No. 24091857

J. Zachary Moseley

State Bar No. 24092863

Sean Patterson

State Bar No. 24073546

516 Heights Boulevard

Houston, Texas 77007

Principal Office No. (713) 334-6121
Facsimile: (713) 322-5953
James@mma-pllc.com
Zach@mma-plle.com

Sean@mma-plle.com

 

Plaintiff Richard Hogle’s Origir:al Petition

Page | 19
61

 

BLZe-bOZ82 XL ‘NILSNY
029 SIS AS H1d 3 ble
ANVdi09 SDIANAS NOLLWHOddOD

AN3SV Gees 15193" SLI HONOYHL
VNVIGNI dO ANWdiNIOD SONWYNSNI OOasvS
OZOZ-ZELLO-GZh

’

(OINOY¥LOZ19) Ldiz0gy NYNLAY |
20 L288 SLO GOS £990 LDEE PIZE .|

ie |
il !

     

    

 

 

NIG eH Vion

    

 

waa ae ya atiz
| | site soinisia ALNNOD Haas

| i |

HM

LCE SEINE EB)

   

20-cv-00348-ALM Document4 Filed 04/23/20 Page 18 of 18 PagelD #

Case 4

‘GO’ L00¢ ESE

Sa Oe
IvA SS¥TD-1Sul4

                         

 
